823 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George HARGROVE, Jr., Plaintiff-Appellant,v.R. M. MUNCY, Superintendent of Buckingham CorrectionalCenter, Defendant-Appellee.
No. 87-7547
United States Court of Appeals, Fourth Circuit.
Submitted April 27, 1987.Decided July 10, 1987.

George Hargrove, Jr., appellant pro se.
Donald Charles Gehring, Office of the Attorney General, for appellee.
Before WIDENER, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
George Hargrove, Jr., a Virginia inmate, appeals the order of the district court dismissing his claim under 42 U.S.C. Sec. 1983 for failure to pay a partial filing fee.


2
The district court determined that, during the six months prior to the filing of his claim, Hargrove received income in the sum of $379.96.  Accordingly, the district court directed Hargrove to submit a reduced filing fee of $56.99 or to show special circumstances which would justify a different payment.  After reviewing Hargrove's objections to the payment of the partial fee, the district court again ordered Hargrove to submit the partial filing fee.  Upon Hargrove's failure to pay the $56.99, the district court dismissed the case.


3
As the assessment procedure followed by the district court comported with the system approved in Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982), we deny leave to proceed in forma pauperis and dismiss the appeal.  We note that, because the dismissal below was without prejudice, Hargrove may refile his complaint upon payment of any new fee imposed.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


4
DISMISSED.